     Case 2:20-cv-08324-JFW-SK Document 17 Filed 07/26/21 Page 1 of 1 Page ID #:155


 1

 2

 3

 4
                                                                                JS-6
 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9

10
      UNITED AFRICAN-ASIAN ABILITIES
11    CLUB, ON BEHALF OF ITSELF AND ITS                    Case No: 2:20cv08324 JFW (SKx)
12
      MEMBERS; JESSIE JAMES DAVIS IV, An
      Individual,                                          ORDER FOR DISMISSAL
13                                                         WITH PREJUDICE OF
14                       Plaintiffs,                       ENTIRE ACTION
          v.
15
      CHEROKEE-SARACHEL, LTD #517-D, A                     [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
16    CALIFORNIA LIMITED PARTNERSHIP,
17
                          Defendants
18
            Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
19
      parties herein and for good cause shown, this Court hereby dismisses with prejudice
20
      all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
21
      complaint in its entirety. Each of the parties herein shall bear their own respective
22
      attorney fees and costs.
23

24
            IT IS SO ORDERED.

25

26
      Dated: July 26, 2021
                                             By: _____________________________
27                                                 Hon. John F. Walter
28                                                 United States District Judge



                                  ORDER FOR DISMISSAL                                         1
